*719OPINION OF THE COURT
Order reversed, without costs, and matter remitted to the Appellate Division, First Department, for clarification of whether its order reinstates the existing land and total tax assessments for the years under review and affirms the confirmation of those assessments, or whether it vacates only the land assessment and confirms the building value found by Special Term, thus reducing the total assessment by $175,000 in the first year under review and by $200,000 in each of the succeeding five years under review.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg and Meyer. Taking no part: Judge Gabrielli.